United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2063
                     ___________________________

                                Anthony Lewis

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                              AMR Corporation

                         lllllllllllllllllllll Defendant

                           American Airlines, Inc.

                   lllllllllllllllllllll Defendant - Appellee

                           Jennifer Perricelli-Rice

                         lllllllllllllllllllll Defendant
                                 ____________

                  Appeal from United States District Court
             for the Western District of Missouri - Kansas City
                              ____________

                        Submitted: January 29, 2015
                          Filed: February 4, 2015
                               [Unpublished]
                              ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________
PER CURIAM.

       Anthony Lewis appeals the district court’s1 adverse grant of summary judgment
in his Title VII action asserting race-based discrimination, among other claims. Upon
careful de novo review, we conclude that the district court did not err in its decision.
See Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)
(standard of review; summary judgment is proper if pleadings, discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue as
to any material fact and that movant is entitled to judgment as matter of law); see also
Moody v. Vozel, 771 F.3d 1093, 1097 (8th Cir. 2014) (in assessing whether reason
employer gave for discharge is pretextual, critical inquiry is not whether plaintiff
actually engaged in conduct for which he was discharged, but whether employer in
good faith believed he was guilty of conduct justifying discharge).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                          -2-